J-S79035-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JORDAN BAYLE                               :
                                               :
                      Appellant                :       No. 674 EDA 2017

           Appeal from the Judgment of Sentence November 2, 2016
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0002162-2016


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED DECEMBER 19, 2017

        Appellant, Jordan Bayle, appeals from the judgment of sentence

entered in the Delaware County Court of Common Pleas, following his bench

trial conviction for possession of a controlled substance with intent to deliver

(“PWID”).1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.2

        Appellant raises the following issue for our review.


____________________________________________


1   35 P.S. § 780-113(a)(16), (a)(30), respectively.

2Monday, February 20, 2017, was President’s Day. In light of the holiday,
Appellant timely filed his notice of appeal on Tuesday, February 21, 2017.
J-S79035-17


         WHETHER THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN
         THE CONVICTION FOR POSSESSION OF A CONTROLLED
         SUBSTANCE WITH THE INTENT TO DELIVER SINCE THE
         COMMONWEALTH     FAILED TO   PROVE    BEYOND   A
         REASONABLE DOUBT, THAT APPELLANT ACTUALLY HAD
         THE INTENT OR INTENDED TO DELIVER THE MARIJUANA
         AT ISSUE HEREIN?

(Appellant’s Brief at 5).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable John P.

Capuzzi, Sr., we conclude Appellant’s issue merits no relief. The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed April 26, 2017, at 1-10) (finding:

green leafy substance police officer recovered, from Appellant’s person and

car, tested positive for marijuana; Appellant’s trial testimony confirmed he

possessed    marijuana      that   police    officer   recovered;    expert    testimony

demonstrated Appellant possessed drugs with intent to deliver; at trial,

Detective Kevin Rutherford, Jr., testified as expert witness in drug

identification and drug sales; totality of circumstances of Appellant’s arrest

showed he possessed large bag of marijuana with intent to distribute; police

recovered other items, including baggies with cut off corners, scale, and

additional   bag   of   marijuana     found       in   Appellant’s   pocket;   Detective

Rutherford explained sandwich bag is common means of packaging

marijuana and other drugs; Detective Rutherford stated users do not

normally carry empty packaging materials or scales with them; Detective


                                            -2-
J-S79035-17


Rutherford rebutted Appellant’s testimony that he occasionally bought

marijuana from different dealers; Detective Rutherford said frequent drug

users usually buy from one dealer; Detective Rutherford also rebutted

Appellant’s testimony that he bought large amount of marijuana from

dealer; Detective Rutherford explained most drug dealers would be

suspicious of buyer of large amount of drugs because buyer might be

undercover police officer; court found Detective Rutherford’s testimony

credible). Accordingly, we affirm based on the trial court’s opinion.

      Judgement of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2017




                                     -3-
                                    0                                            Circulated 12/01/2017 12:17 PM



IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                          CRIMINAL


 COMMONWEALTH OF PENNSYLVANIA                          CP-23-CR-2162-2016

                         v.
                JORDAN BAYLE

A. Sheldon Kovach, Esquire, Deputy District Attorney, for the Commonwealth
Nicholena Iacuzio Rushton, Esquire, for the Appellant


                                          OPINION

Capuzzi, J.

       This is an appeal from Appellant's judgment of sentence finalized on January 20, 2017,

after a non-jury trial. On appeal, Appellant contends that the evidence presented was insufficient

to find him guilty, specifically relating to testimony from law enforcement officers. For the

forthcoming reasons, Appellant's arguments are without merit and the judgment of sentence

should be affirmed.


Factual Basis

       On February 12, 2016, at approximately 7:00 p.m., Officer Matthew T. Hughes was

working on patrol as a Glenolden Police Officer. [N.T. 10/3/16, p. 7]. After observing a traffic

violation, Officer Hughes pulled over a white Chevy Impala at the uni block of North McDade

Boulevard in Glenolden, Delaware County, Pennsylvania. [N.T. 10/3/16, p. 8-9]. Upon

approaching the vehicle, Officer Hughes made contact with Jordan Bayle (hereinafter

"Appellant"), who was driving said vehicle. [N.T. 10/3/16, p. 8-9]. Officer Hughes immediately

smelled fresh marijuana when he approached Appellant's vehicle. [N.T. 10/3/16, p. 9]. Officer

Hughes had Appellant exit his vehicle and performed a pat-down for officer safety. [N.T.

                                                 1
10/3/16, p. 9]. Officer Hughes recovered a small bag of green leafy substance, recognized by the

officer as marijuana, which had a smaller bag with three pills connected to it, from Appellant's

person. [N.T. 10/3/16, p. 10]. Officer Hughes proceeded to place Appellant into custody. [N.T.

10/3/16; p. 10].Upon Officer Hughes asking Defendant ifhe had anything else, Appellant

responded that there was a large bag of marijuana in his glove compartment. [N.T. 10/3/16, p.

10]. Officer Hughes went to Appellant's glove compartment and retrieved a large bag of

marijuana, a digital scale, a pair of scissors, and one small sandwich bag that had the comers cut

off. [N.T. 10/3/16, p. 10-11]. Officer Hughes noted that the small sandwich bag with the cut

comers matched the bag recovered from Appellant's pocket. [N.T. 10/3/16, p. 11]. Officer

Hughes further described the sandwich bags as having comers appearing to be cut and then

sealed back together by way of being knotted and then singed. [N.T. 10/3/16, p. 11].

       When Officer Hughes returned to speak with Appellant, he advised Appellant that he

found marijuana in the vehicle. [N.T. 10/3/16, p. 12). Appellant told Officer Hughes that the

marijuana was for personal use but that he sold from time to time. [N.T. 10/3/16, p. 12]. Two cell

phones and $124 in US currency was also recovered from Appellant's, person. [N. T. 10/3/ 16, p.

13]. Officer Hughes transported Appellant back to police headquarters. [N.T. 10/3/16, p. 14].

Procedural History


       On February 12, 2016, Appellant was arrested for Possession with Intent to Deliver and

other related charges. On October 3, 2016, a non-jury trial was held before this Court. The

Commonwealth called Officer Matthew T. Hughes as its first witness, who testified to the facts

set out above.

       As its second witness, the Commonwealth called Detective Kevin Rutherford, Jr. The

Commonwealth, seeking to qualify Detective Rutherford as an expert witness, had Detective

                                                 2
 Rutherford, who is currently assigned to the Narcotics Task Force, describe his training and

 experience with narcotics. [N.T. 10/3/16, p. 35-36]. After this Court heard some of Detective

Rutherford's qualifications, defense counsel stipulated to said qualifications. Accordingly, this

Court qualified Detective Rutherford as an expert in drug identification and drug sales. [N.T.

 10/3/16, p. 36]. Detective Rutherford testified that he has listened to the prior testimony of

Officer Hughes, and had the opportunity to review the incident report, lab reports, and

photographs in this case. (N.T. 10/3/16, p. 37]. Based on the totality of the circumstances,

Detective Rutherford opined that the large bag of marijuana in this matter was possessed with the

intent to distribute. [N.T. 10/3/16, p. 37]. Specifically, Detective Rutherford reached his opinion

based on the baggies with the cut comers, the scale and the additional bag found in Appellant's

pocket. (N.T. 10/3/16, p. 38]. Detective Rutherford stated that the cutting off the comers of the

sandwich bag is a very common way of packing marijuana and other drugs, particularly when a

heat source is used to seal it. [N.T. 10/3/16, p. 37]. Detective Rutherford further explained that

users will not normally carry empty packaging materials or scales with them, because a user can

tell what they are getting by looking at the bag, meaning they do not need to take exact

measurements on a scale. [N.T. 10/3/16, p. 40).

        The Commonwealth rested after the testimony of Detective Rutherford; prior to this the

Commonwealth moved C-1, the lab report, into evidence.

       Defense counsel for Appellant indicated that Appellant wished to testify as the only

defense witness. [N.T. 10/3/16, p. 46]. Accordingly, this Court performed a colloquy of

Appellant to ensure that he understood that under the Fifth Amendment of the United States

Constitution, he has a right not to testify. [N.T. 10/3/16, p. 46-47]. After this Court found




                                                  3
Appellant's election to testify to be knowing, voluntary and intelligent, Appellant took the stand.

[N.T. 10/3/16, p. 47].

       Appellant testified that he is a 32 year old student at Delaware County Community

College and resides in Collingdale, Pennsylvania. [N.T. 10/3/16,p. 47-48]. Appellant explained

that on February 12, 2016, he was pulled over and that upon approaching Appellant, a police

officer indicated that he had smelled marijuana. [N.T. 10/3/16, p. 49]. Appellant in turn told the

police officer [Officer Hughes] that he had been smoking a little earlier that evening. [N.T.

10/3/16, p. 49]. Officer Hughes asked Appellant to step out of the car, and patted Appellant

down. [N.T. 10/3/16, p. 49]. Appellant testified that Officer Hughes recovered a small bag of

higher grade marijuana from his pocket along with three pills. [N.T. 10/3/16, p. 50]. Upon being

asked ifhe had anything else on him, Appellant relayed that he had a bag of marijuana in his

glove compartment. [N.T. 10/3/16, p. 50]. Officer Hughes asked Appellant ifhe had ever sold

narcotics to which Appellant responded that he sold from time to time when he was younger.

[N.T. 10/3/16, p. 50]. Appellant told Officer Hughes that the marijuana was for personal use and

that he had made the purchase at the Highland Projects. [N.T. 10/3/16, p. 52]. Appellant

explained that he drives through the projects, asks who is selling, and upon finding out this

information, he buys from various people, whoever is selling marijuana at the time, further

explaining that he does not know the dealers. [N.T. 10/3/16, p. 52·53]. Appellant testified that

normally when he buys, he gets about an ounce a week, but because he had just received his tax

return prior to this purchase, he purchased a larger amount than usual. [N.T. 10/3/16, p. 53].

Appellant further explained that the scale found in the car is his personal scale that he uses to

weigh out marijuana before he rolls it out to smoke, and to make sure he does not get "burned"




                                                  4
by the drug dealers he buys it off of. [N.T. 10/3/16, p. 54]. Appellant testified that he is a heavy-

user of marijuana and uses it to self-medicate. [N.T. 10/3/16, p. 55-56].

        After Appellant testified, the Commonwealth called Detective Rutherford as a rebuttal

witness. [N.T. 10/3/16, p. 71]. Detective Rutherford testified that he has made over 500 arrests in

Delaware County, more specifically about 100 in the City of Chester. [N.T. 10/3/16, p. 72].

Detective Rutherford stated that he has been to the area of 9th and Highland where the Highland

Projects are located. [N.T. 10/3/16, p. 72]. Detective Rutherford testified that he listened to the

testimony of Appellant regarding how he makes purchases at the Highland Projects. [N.T.

10/3/16, p. 72- 73]. Detective Rutherford explained that in his experience, once a buyer finds a

drug dealer, they would get his phone number and go back to the same dealer from then on,

especially when a person frequently uses marijuana. [N.T. 10/3/16, p. 73]. Detective Rutherford

also testified that typically a person who drives by looking to purchase a large amount of

marijuana like 3 ounces, would raise suspicion with drug dealers who may be concerned that the

buyer is an undercover police officer. [N.T. 10/3/16, p. 73]. Detective Rutherford stated that as

"corner buys" are riskier, most dealers either sell out of their cars or set up a meeting place to

sell, and again that most dealers are not selling large quantities to strangers. [N.T. 10/3/16, p.

75].

        Trial counsel for Appellant and the Commonwealth gave closing arguments respectively.

After taking a brief recess to review the notes and evidence, this Court found Appellant Guilty

of: Count 5: Possession with Intent to Deliver Controlled Substance1, Counts 1 and 2: Possession

of a Controlled Substance2, Counts 3 and 4: Possession of Drug Paraphernalia3, and Count 6:



135
     § 780-113 §§A30
2
  35 § 780-113 §§A16
3
  35 § 780-113 §§A32

                                                   5
Duties at a Stop Sign", Appellant was found Not Guilty of Count 7: Failure to Yield as Stop

Sign".

           On November 2, 2016, this Court sentenced Appellant as follows: Count 5: 3 years'

probation, DNA Sample, $100 costs fee; Count 1 and 2 to merge with Count 5; Count 3: 1 year

probation consecutive to Count 5; Count 4: 1 year probation consecutive to Count 3; and Count

6: No further penalty.

           On November 10, 2016, Appellant filed a petition for post-trial relief, in which Appellant

requested relief based upon the guilty verdict being against the weight of the evidence. On

December 13, 2016, this Court scheduled a hearing on said motion; however, it was continued so

that Appellant could get court transcripts and this Court gave leave to file an amended motion.

This Court held a hearing on Appellant's motion on January 20, 2017 and denied said motion via

signed Order.

           On February 21, 2017, Appellant filed Notice of Appeal with the Superior Court. On

February 28, 2017, this Court executed a concise statement Order which was submitted by

Appellant on March 17, 2017.

Discussion

      I.      SUFFICIENCY OF THE EVIDENCE

      "The standard we apply in reviewing the sufficiency of the evidence is whether viewing all

of the evidence admitted at trial in the light most favorable to the verdict winner, there is

sufficient evidence to enable the fact-finder to find every element of the crime beyond a

reasonable doubt." Commonwealth v. Irvin, 134 A. 3d 67,75 (Pa. Super 2016). In applying that

standard, an appellate court may not weigh the evidence and substitute its judgment for the fact-

4
    75 § 3323 §§B
5
    75 § 3323 §§C



                                                    6
finder. Commonwealth v. Roberts, 133 A.3d 759, 767 (Pa. Super 2016). "Any doubts regarding

a defendant's guilt may be resolved by the fact-finder unless the evidence is so weak and

inconclusive that as a matter of law no probability of fact may be drawn from the combined

circumstances." Id. When considering the sufficiency of the evidence, an appellate court must

evaluate the entire record and all evidence actually received must be considered. Id.

    a. This Court Did Not Err when Finding Appellant Guilty Beyond a Reasonable Doubt
       Based on the Evidence Presented and the Testimony of Officer Hughes and
       Detective Rutherford
    In his concise statement of matters complained on appeal, Appellant avers that this Court

erred in convicting him based on the Commonwealth's evidence and witness testimony. The

Commonwealth's evidence in this matter was the lab report, along with testimony from Officer

Hughes, the arresting officer, and Detective Rutherford, the expert witness. The fact finder while

passing upon the credibility of witnesses and the weight of the evidence produced is free to

believe all, part or none of the evidence. Commonwealth v. Roberts, 133 A. 3d. 759 (Pa. Super.

2016). A new trial should not be granted because of a mere conflict in the testimony or because

the judge on the same facts would have found a different conclusion. It is within the lower

court's province to pass on the credibility of witnesses and determine the weight to be given to

their testimony. Id.

   Pennsylvania Rule ofEvidence 702 deems that expert testimony must be beyond the

knowledge possessed by layperson and assist the trier of fact to understand the evidence or

determine a fact in issue. Moreover, expert testimony is important in cases where the other

evidence alone does not establish that defendant possessed the drugs with the intent to deliver.

Commonwealth v. Baker, 72 A.3d 652 (Pa. Super. 2013).

   Here, as Appellant had a non-jury trial, this Court was fact-finder, meaning that it was in this

Court's sole discretion to pass on the credibility of witnesses and weigh the evidence presented.

                                                 7
 This Court had the opportunity to watch and listen to testimony from Officer Hughes, Detective

Rutherford, and Appellant. This Court found the factual testimony of Officer Hughes to be

credible. However, this case lends itself to needing expert testimony to make a proper

determination for the crime of possession with intent to deliver, which is why Detective

Rutherford's testimony was a crucial component.

        First, it should be noted that the Commonwealth was prepared for Detective Rutherford

to list and explain all of his training and experience that would be needed for this Court to

consider him an expert witness. However, trial counsel for Appellant stipulated to Detective

Rutherford's qualifications as to being admitted as an expert. This Courtnot only considered

these qualifications, but also the narcotics experience that Detective Rutherford has in the

specific geographical area of where the crime was committed. This Court found Detective

Rutherford's explanations regarding the packaging of narcotics, the use of digital scales by

sellers of drugs, and the differences between users and dealers, to be credible and thorough.

Further, this Court found Detective Rutherford's rebuttal testimony to that of Appellant to be not

only credible but useful in evaluating the totality of the circumstances.

    This was not a possession with intent to deliver case based on amount of narcotics involved,

but rather a totality of the circumstances matter. When evaluating all of the facts and

circumstances, Appellant's side of the story was not plausible, thus this Court did not find his

testimony to be credible. Appellant contended that he is just a heavy user and that because he had

extra money on him from his tax return that he decided to buy more marijuana than usual.

However, Detective Rutherford who is extremely familiar with drug dealers and buyers in the

City of Chester showed this Court that there were many holes in Appellant's story. To highlight,

for Appellant, who stated that he buys marijuana on a weekly basis, to be constantly using



                                                  8
different sellers who are complete strangers to him, is unheard of. Moreover, Detective

Rutherford confirmed that is not how drug deals occur in Chester, specifically at the Highland

Projects where Appellant claims he makes his purchases. Additionally, as someone who is so

familiar with marijuana as he uses it on a daily basis, Appellant should be able to determine the

amount just by looking at the bag, and thus, would not need to carry a scale with him. In light of

all the facts presented, this Court found the testimony of both Officer Hughes and Detective

Rutherford to be credible and thus determined to give more weight to their testimony than that of

Appellant.

    b. Evidence is Sufficient to Support Appellant's Conviction for Possession
        with Intent to Deliver (PWID)
       "When reviewing a challenge to the sufficiency of the evidence with regards to a PWID

conviction, we are mindful that[t]he Commonwealth must prove both the possession of the

controlled substance and the intent to deliver the controlled substance. It is well settled that all

the facts and circumstances surrounding possession are relevant in making a determination of

whether contraband was possessed with intent to deliver." Commonwealth v. Lee, 956 A.2d
1024, 1028 (Pa.Super. 2008). See also 35 Pa. Stat. Ann.§ 780-113 §§ A30. The jury instruction

for PWID further explains:

        In order for a person to be convicted of possession of a controlled substance with intent to
        deliver, the following four elements must be proved to you beyond a reasonable doubt.
        First, that the item is in fact a controlled substance; Second, that the item was possessed
        by the defendant; Third, that the defendant was aware of the item's presence and that the
        item in fact was the controlled substance charged; and Fourth, that the defendant
        possessed this item or these items with the specific intent, or goal, of delivering the item
        to another. If the Commonwealth has proved all of these elements beyond a reasonable
        doubt, then you should find the defendant guilty of this charge; if the Commonwealth has
        failed to prove at least one element beyond a reasonable doubt, then you must find the
        defendant not guilty. Pa. Crim. Jury Instruction 16.01 (2016).




                                                   9
           First, marijuana is a controlled substance in the Commonwealth of Pennsylvania", Further

the green leafy substance recovered in this matter tested positive as marijuana. Appellant clearly

possessed marijuana and was aware of its presence, as not only was it found on his person and in

his vehicle, but Appellant agreed to this during his testimony; moreover, Appellant concedes to

possession in his Concise Statement of Matters Complained. Finally, through the facts and

circumstances at hand, there is sufficient evidence to prove that Appellant possessed said

marijuana with the intent to deliver it. As outlined above, this was a case where expert testimony

was needed to demonstrate that Appellant possessed the drugs with the intent to deliver. Finding

the expert testimony to be credible, this Court considered it along with the other evidence

presented in making its determination as to whether or not Appellant was guilty of PWID beyond

a reasonable doubt. Based on the facts and testimony, this Court found that the Commonwealth

did meet each and every element needed to establish PWID.

      Both the quantity and the quality of the evidence presented by the Commonweal�justi�
                                                                                    Ue3::                 _.
                                                                                    :-t1 C".J             "J:D"
the verdict. There is nothing in the record to support that the factfinder's verdict i�j�_qhtr� to
                                                                                    �'P·,·                 N
                                                                                    J;> ,- ··-·            CJ'\
the evidence that it shocks ones sense of justice.                                   :::0       c.
                                                                                     r,(J)fT
                                                                                     ("') C:o
                                                                                          ,:) _,.,,         ::r.
                                                                                                            '1J

                                                                                      0"1:)          ..... · ,.
CONCLUSION                                                                            .     0            ',U..1::'
                                                                                      -0    :::a              U1
                                                                                      l>-1                    -J
          For the above reasons, the Superior Court should affirm Appellant's judgment of

sentence.

                                                              BY THE COURT:




                                                                                                         J.



6
    28 Pa. Code§ 25.72

                                                  10